                          UNITED STATES DISTRICT COURT

                               DISTRICT OF MINNESOTA


APPLIANCE RECYCLING CENTERS OF                           Civil No. 18-2832 (JRT/HB)
AMERICA, INC.,

                             Plaintiff,
                                                         ORDER OF DISMISSAL
v.

PROTIVITI, INC.,

                        Defendant.


      Sara Siegall, CHAPMAN SPINGOLA, LLP, 190 South LaSalle Street, Suite
      3850, Chicago, IL 60603, for plaintiff.

      Dayle Nolan, LARKIN HOFFMAN DALY & LINDGREN, LTD, 8300
      Norman Center Drive, Suite 1000, Minneapolis, MN 55437-1060, for
      defendant.

      The parties have stipulated to dismissal of this case with prejudice. [Docket No. 36]

      Based on a review of the file, record, and proceedings herein, IT IS HEREBY

ORDERED that this action is DISMISSED WITH PREJUDICE, each party to bear its

own costs, disbursements, and attorney’s fees.

      LET JUDGMENT BE ENTERED ACCORDINGLY.

DATED: March 29, 2019
at Minneapolis, Minnesota.
                                                 _s/John R. Tunheim_______________
                                                 JOHN R. TUNHEIM
                                                 Chief Judge
                                                 United States District Court
